DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed August 18, 2022  In the applicant’s reply; no claims were amended, cancelled or newly added.  Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on August 18, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on May 12, 2022.
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 14-18 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 

Applicants' arguments filed on August 18, 2022 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 


Applicant argues that Narayanan does not anticipate “determining a first subgraph”. 
Examiner respectfully disagrees. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. The term a “first subgraph” is open to interpretation, and Narayan does depict in Figure 3 an example social graph 300 that has two distinct sub-sets of nodes: a first set of administered nodes 302 and a second set of un-administered nodes 304. The administered user nodes 302 further has two subsets of authenticated (302a) and un-authenticated (302b) nodes, which is further supported and described in column 9 lines 64-67 and column 10 lines 1-26, as presented below. 
FIG. 3 illustrates an example social graph 300 shown, for didactic purposes, in a two-dimensional visual map representation. In particular embodiments, the plurality of nodes and edges of social graph 300 are stored as data objects in data store 24, and particularly social graph database 206, as described above. Additionally, as will be described later, data store 24 may further include one or more searchable or queryable indexes of nodes or edges generated by indexing social graph database 206. In particular embodiments, the plurality of nodes includes a first set of administered nodes 302 and a graph database 206. In particular embodiments, the plurality of nodes includes a first set of administered nodes 302 and a second set of un-administered nodes 304. In particular embodiments, the first set of administered nodes 302 are user-administered nodes (hereinafter also referred to as "user nodes") that each correspond to a respective user and a respective user profile page of that user. In particular embodiments, user profile pages corresponding to user nodes 304 may be modified, written to, or otherwise administered by, and only by, their respective owner (registered) users (unless an official administrator of social network environment 20 in general desires or requires access to modify or delete a user's profile page, e.g., as a result of scrupulous or otherwise inappropriate action on the part of the registered user). In one particular embodiment, the first set of user nodes 302 includes a first subset of authenticated nodes 302a and a second subset of un-authenticated nodes 302b. In a particular embodiment, the first subset of authenticated nodes 302a correspond to respective registered authenticated users while the second subset of un-authenticated nodes 302b correspond to registered users who have not been authenticated by social network environment.

Thus the examiner considers Narayan’s teachings of a social graph with two distinct sets of administered nodes and un-administered nodes, wherein the administered nodes further have two subsets of authenticated and un-authenticated nodes in a social graph to be Applicant’s “determining a first subgraph for a certain node of the first nodes of the first graph, the first subgraph including the certain node and at least one neighboring node of the certain node” within the broad meaning of the term.  The Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanan et al. (US Patent US 9,002,898 B2, hereby referred to as “Narayanan”).

Consider Claims 1, 14 and 19. 
Narayanan teaches
1. A computer-implemented method comprising: / 14. A computer program product comprising a computer readable storage medium having stored thereon: program instructions programmed to / 19. A computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and programmed to run program instructions stored on the computer readable storage medium; and the stored program instructions include: (Narayanan: abstract, In one embodiment, a method includes maintaining a data store of nodes and edges and for each of one or more users: scanning items of content associated with the corresponding user node; identifying a candidate item of content; searching for matches between the candidate item of content and existing nodes; determining whether or not a match between the candidate item of content and an existing node exists; and when it is determined that at least one match exists, generating an edge from the user node to the existing node for which the best match  is determined; and when it is determined that no match exists, generating a new node based on the candidate item of content, and generating an edge from the user node to the new node., column 7 lines 1-18, Figure 1)
1. obtaining a first graph comprising first nodes representing first entities and first edges representing relationships between first entities, / 14. obtain a first graph comprising first nodes representing first entities and first edges representing relationships between first entities, / 19. program instructions programmed to obtain a first graph comprising first nodes representing first entities and first edges representing relationships between first entities, (Naryanan: column 9 lines 64-67, column 10 lines 1-51, Figure 3, FIG. 3 illustrates an example social graph 300 shown, for didactic purposes, in a two-dimensional visual map representation. In particular embodiments, the plurality of nodes and edges of social graph 300 are stored as data objects in data store 24, and particularly social graph database 206, as described above. Additionally, as will be described later, data store 24 may further include one or more searchable or queryable indexes of nodes or edges generated by indexing social graph database 206. In particular embodiments, the plurality of nodes includes a first set of administered nodes 302 and a second set of un-administered nodes 304.)
1. the first nodes being associated with first entity attributes descriptive of the first entities represented by the first nodes, the first edges being associated with first edge attributes descriptive of the relationships represented by the first edges; / 14. the first nodes being associated with first entity attributes descriptive of the first entities represented by the first nodes, the first edges being associated with first edge attributes descriptive of the relationships represented by the first edges; / 19. the first nodes being associated with first entity attributes descriptive of the first entities represented by the first nodes, the first edges being associated with first edge attributes descriptive of the relationships represented by the first edges; (Naryanan: column 10 lines 1-51, Figure 3,In one particular embodiment, the first set of user nodes 302 includes a first subset of authenticated nodes 302a and a second subset of un-authenticated nodes 302b. In a particular embodiment, the first subset of authenticated nodes 302a correspond to respective registered authenticated users while the second subset of un-authenticated nodes 302b correspond to registered users who have not been authenticated by social network environment.)
1. determining a first subgraph for a certain node of the first nodes of the first graph, the first subgraph including the certain node and at least one neighboring node of the certain node; / 14. program instructions programmed to determine a first subgraph for a certain node of the first nodes of the first graph, the first subgraph including the certain node and at least one neighboring node of the certain node; / 19. program instructions programmed to determine a first subgraph for a certain node of the first nodes of the first graph, the first subgraph including the certain node and at least one neighboring node of the certain node; (Narayanan: column 10 lines 1-26, Figure 3, In particular embodiments, the plurality of nodes includes a first set of administered nodes 302 and a graph database 206. In particular embodiments, the plurality of nodes includes a first set of administered nodes 302 and a second set of un-administered nodes 304. In particular embodiments, the first set of administered nodes 302 are user-administered nodes (hereinafter also referred to as "user nodes") that each correspond to a respective user and a respective user profile page of that user…. In one particular embodiment, the first set of user nodes 302 includes a first subset of authenticated nodes 302a and a second subset of un-authenticated nodes 302b. In a particular embodiment, the first subset of authenticated nodes 302a correspond to respective registered authenticated users while the second subset of un-authenticated nodes 302b correspond to registered users who have not been authenticated by social network environment. Column 12 lines 46-60, In particular embodiments, the second set of un-administered nodes 304 are non-administered nodes that each correspond to a respective concept and a respective concept profile page (also referred to hereinafter as a "hub") devoted to the respective concept. In particular embodiments, un-administered nodes (also referred to as "concept nodes" or "hub nodes") 304 are nodes having respective concept profile pages (hubs) that are generally not administered by any one user;)
1. and determining a data quality issue regarding the certain node based, at least in part, on applying one or more applicable rules of a set of data quality rules to first entity attribute values and first edge attribute values of the first subgraph wherein the set of data quality rules is representative of expected relations between types of edges between graph nodes and attributes of the graph nodes. / 14. and program instructions programmed to determine a data quality issue regarding the certain node based, at least in part, on applying one or more applicable rules of a set of data quality rules to first entity attribute values and first edge attribute values of the first subgraph wherein the set of data quality rules is representative of expected relations between types of edges between graph nodes and attributes of the graph nodes./ 19. and program instructions programmed to determine a data quality issue regarding the certain node based, at least in part, on applying one or more applicable rules of a set of data quality rules to first entity attribute values and first edge attribute values of the first subgraph wherein the set of data quality rules is representative of expected relations between types of edges between graph nodes and attributes of the graph nodes. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend typeahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). One or more of numerous factors may be used to determine a confidence score, quality, or ranking of a matching node. By way of example, such factors may again include, as just described, the number of the user's friends having respective user nodes 302 connected with a matching hub node 304, the number of total users having respective user nodes 302 connected with a matching hub node 304, the number of other hub nodes 304 connected with the matching hub node 304, information obtained by analyzing other hub nodes 304 connected to both the user's node 302 and a matching hub node 304, or other hub nodes 304 connected to nodes 302 corresponding to friends of the user as well as to a matching hub node 304.)

Consider Claims 2 and 15. 
Narayanan teaches
2. The computer-implemented method of claim 1, further comprising determining that the data quality issue is associated with one or more of: one or more first entity attribute values of the certain node; and one or more first edge attribute values of a first edge to which the certain node is connected. / 15. The computer program product of claim 14, the computer readable storage medium having further stored thereon: program instructions programmed to provide an indication that the data quality issue is associated with at least one of the certain node and a first edge to which the certain node is connected. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend type ahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). One or more of numerous factors may be used to determine a confidence score, quality, or ranking of a matching node. By way of example, such factors may again include, as just described, the number of the user's friends having respective user nodes 302 connected with a matching hub node 304, the number of total users having respective user nodes 302 connected with a matching hub node 304, the number of other hub nodes 304 connected with the matching hub node 304, information obtained by analyzing other hub nodes 304 connected to both the user's node 302 and a matching hub node 304, or other hub nodes 304 connected to nodes 302 corresponding to friends of the user as well as to a matching hub node 304.)

Consider Claims 3 and 16. 
Narayanan teaches
3. The computer implemented method of claim 1, further comprising providing an indication that the data quality issue is associated with at least one of the certain node and a first edge to which the certain node is connected. / 16. The computer program product of claim 14, wherein the first subgraph is formed by the certain node, another first node connected to the certain node via a first edge and at least one first node neighboring to the certain node or neighboring to the another first node connected to the certain node. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend typeahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). One or more of numerous factors may be used to determine a confidence score, quality, or ranking of a matching node. By way of example, such factors may again include, as just described, the number of the user's friends having respective user nodes 302 connected with a matching hub node 304, the number of total users having respective user nodes 302 connected with a matching hub node 304, the number of other hub nodes 304 connected with the matching hub node 304, information obtained by analyzing other hub nodes 304 connected to both the user's node 302 and a matching hub node 304, or other hub nodes 304 connected to nodes 302 corresponding to friends of the user as well as to a matching hub node 304.)

Consider Claim 5. 
Narayanan teaches
5. The computer implemented method of claim 1, wherein the first subgraph is formed by the certain node, another first node connected to the certain node via a first edge and at least one first node neighboring to the certain node or neighboring to the another first node connected to the certain node. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend typeahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). One or more of numerous factors may be used to determine a confidence score, quality, or ranking of a matching node. By way of example, such factors may again include, as just described, the number of the user's friends having respective user nodes 302 connected with a matching hub node 304, the number of total users having respective user nodes 302 connected with a matching hub node 304, the number of other hub nodes 304 connected with the matching hub node 304, information obtained by analyzing other hub nodes 304 connected to both the user's node 302 and a matching hub node 304, or other hub nodes 304 connected to nodes 302 corresponding to friends of the user as well as to a matching hub node 304.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6-13 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narayanan et al. (US Patent US 9,002,898 B2, hereby referred to as “Narayanan”), in view of Hu et al. (US PGPub US 2015/0379409 A1), hereby referred to as “Hu”. 

Consider Claims 4, 6 and 17. 
Narayanan teaches the computer-implemented method of claim 1, or the computer program product or claim 14, or the computer system of claim 19.
Narayanan does not specifically teach a distance-based measure for the graphs as required in claims 4, 6 or 17.  
Hu teaches: 1. A computer-implemented method comprising: (Hu: abstract) 4. The computer implemented method of claim 1, wherein a distance in the first subgraph between the certain node and any other first node of the first subgraph is smaller than or equal to one distance of a predefined set of distances. (Hu: [0038] A graph edit distance algorithm determines the changes made to the graph to go from a first graph state to a second graph state. The modification identification module may be configured to store a snapshot of the graph or of a sub-graph before and after execution of the procedure, and to compare the two using a graph edit distance algorithm in order to detern1ine the set of modifications attributed to the procedure. The modification identification module may be configured to perform pattern matching or to confine the snapshots to particular regions of the graph in order to determine whether or not modifications can be rightfully considered to be consequences of the procedure. Alternatively, it may be that the modification identification module is aware of the timing at which procedures are executed and is therefore configured to time the snapshots appropriately so that all modifications between two snapshots can be considered to be consequences of a particular procedure. Optionally, additional procedures triggered by consequences of a first procedure, and the modifications to the graph caused by execution of the additional procedures, may be considered to be consequences of the first procedure. [0072], [0093])
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Narayanan’s method and system for graph-node data representation to use Hu’s distance-based metrics as it was a known technique leveraged for the data representation. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Narayanan in order to improve the overall accuracy of graph-node data representation to leverage distance-based metrics and relational data for accuracy and behavior modifications. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Narayanan, while the teaching of Hu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of leveraging relational data within graph-node data representation. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 

Consider Claims 6-8. Claims 6-8 are rejected for the same reason as Claim 4 above. 
The combination of Narayanan and Hu teaches:
6.  The computer implemented method of claim 4, further comprising: obtaining a second graph comprising second nodes representing second entities and second edges representing relationships between second entities, the second nodes being associated with second entity attributes descriptive of the second entities represented by the second nodes, the second edges being associated with second edge attributes descriptive of the relationships represented by the second edges; generating, for each second edge of the second graph, one or more second subgraphs, each second subgraph of the second subgraphs having a distance between a second node of the second edge and any other second node of the second subgraph smaller than or equal to a predefined maximum neighborhood level, the maximum neighborhood levels of the second subgraphs defining the set of distances; determining the set of data quality rules based, at least in part, on relations between attribute values of second entity attributes and attribute values of second edge attributes of the generated second subgraphs; and providing the set of data quality rules for use in detecting the data quality issue. / 7. The computer implemented method of claim 6, further comprising defining the maximum neighborhood level such that a number of nodes in the second subgraph is smaller than a maximum number of nodes. / 8. The computer implemented method of claim 6, wherein the determining of the set of data quality rules further comprises: generating a database entry for each second subgraph of the second subgraphs, the database entry comprising the entity attribute values and edge attribute values of the second nodes and the second edges of each respective second subgraph; applying an association algorithm on the database entries to detect association rules; and selecting association rules from the detected association rules based, at least in part, on a confidence associated with each detected association rules, wherein the data quality rules comprise the selected association rules. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend typeahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). Hu: [0038], [0072] The modification identification module 106 may be configured to execute a graph edit distance algorithm in order to identify the graph elements updated as a consequence of the procedure being executed. The graph elements considered to be modified as a consequence of a procedure being executed may be restricted to those graph elements directly written to or updated by the procedure itself. [0079] Exemplary techniques used by the inference module 108 in order to infer relationships based on sets of modifications attributed to behavior handlers 10 will now be discussed. It may be that semantic information is defined explicitly by the behavior handler, and the inference module 10 is configured to extract the semantic information and apply it to the graph elements representing the behavior handler 10. Alternatively or additionally, the inference module 108 is configured to identify semantic information which manifests itself through the change of state of the data graph caused by the sets of modifications attributed to respective behavior handlers. [0080]-[0093], [0094] FIG. 4 is a flow chart representing the process of identifying modifications made to the graph as a consequence of a behavior handler procedure being executed and inferring relationships between behavior handlers. [0095] Steps S101 to S105 are exemplary of a process which may be performed by a modification identification module 106. Step S106 is exemplary of a process which may be performed by an inference module 108)

Consider Claims 9-12. Claims 9-12 are rejected for the same reason as Claim 4 above. 
The combination of Narayanan and Hu teaches:
9. The computer implemented method of claim 8, wherein the selecting of the association rules further comprises eliminating detected association rules having a confidence smaller than a threshold. / 10. The computer implemented method of claim 6, wherein the first graph and the second graph represent a same domain ontology. / 11. The computer implemented method of claim 6, the first graph and the second graph being sub-graphs of a same graph. / 12. The computer implemented method of claim 6, wherein the first graph and the second graph are a same graph. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend type ahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). One or more of numerous factors may be used to determine a confidence score, quality, or ranking of a matching node.Hu: [0038] A graph edit distance algorithm determines the changes made to the graph to go from a first graph state to a second graph state. The modification identification module may be configured to store a snapshot of the graph or of a sub-graph before and after execution of the procedure, and to compare the two using a graph edit distance algorithm in order to detern1ine the set of modifications attributed to the procedure. The modification identification module may be configured to perform pattern matching or to confine the snapshots to particular regions of the graph in order to determine whether or not modifications can be rightfully considered to be consequences of the procedure. Alternatively, it may be that the modification identification module is aware of the timing at which procedures are executed and is therefore configured to time the snapshots appropriately so that all modifications between two snapshots can be considered to be consequences of a particular procedure. Optionally, additional procedures triggered by consequences of a first procedure, and the modifications to the graph caused by execution of the additional procedures, may be considered to be consequences of the first procedure. [0072], [0093])

Consider Claim 13. Claim 13 is rejected for the same reason as Claim 4 above. 
The combination of Narayanan and Hu teaches: 13. The computer implemented method of claim 1, further comprising: obtaining a second graph comprising second nodes representing second entities and second edges representing relationships between second entities, the second nodes being associated with second entity attributes descriptive of the second entities represented by said second nodes, the second edges being associated with second edge attributes descriptive of the relationships represented by said second edges; generating, for each second edge of the second graph, a second subgraph having a same structure as the first subgraph; determining the set of data quality rules based, at least in part, on relations between attribute values of second entity attributes and attribute values of second edge attributes of the generated second subgraphs; and providing the set of data quality rules for use in detecting the data quality issue. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend typeahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). Hu: [0038], [0072] The modification identification module 106 may be configured to execute a graph edit distance algorithm in order to identify the graph elements updated as a consequence of the procedure being executed. The graph elements considered to be modified as a consequence of a procedure being executed may be restricted to those graph elements directly written to or updated by the procedure itself. [0079] Exemplary techniques used by the inference module 108 in order to infer relationships based on sets of modifications attributed to behavior handlers 10 will now be discussed. It may be that semantic information is defined explicitly by the behavior handler, and the inference module 10 is configured to extract the semantic information and apply it to the graph elements representing the behavior handler 10. Alternatively or additionally, the inference module 108 is configured to identify semantic information which manifests itself through the change of state of the data graph caused by the sets of modifications attributed to respective behavior handlers. [0080]-[0093], [0094] FIG. 4 is a flow chart representing the process of identifying modifications made to the graph as a consequence of a behavior handler procedure being executed and inferring relationships between behavior handlers. [0095] Steps Sl0l to S105 are exemplary of a process which may be performed by a modification identification module 106. Step S106 is exemplary of a process which may be performed by an inference module 108)

Consider Claims 17-18. Claims 17-18 are rejected for the same reason as Claim 4 above. 
The combination of Narayanan and Hu teaches:
17. The computer program product of claim 14, the computer readable storage medium having further stored thereon: program instructions programmed to obtain a second graph comprising second nodes representing second entities and second edges representing relationships between second entities, the second nodes being associated with second entity attributes descriptive of the second entities represented by the second nodes, the second edges being associated with second edge attributes descriptive of the relationships represented by the second edges; program instructions programmed to generate, for each second edge of the second graph, one or more second subgraphs, each second subgraph of the second subgraphs having a distance between a second node of the second edge and any other second node of the second subgraph smaller than or equal to a predefined maximum neighborhood level, the maximum neighborhood levels of the second subgraphs defining a set of distances; program instructions programmed to determine the set of data quality rules based, at least in part, on relations between attribute values of second entity attributes and attribute values of second edge attributes of the generated second subgraphs; and program instructions programmed to provide the set of data quality rules for use in detecting the data quality issue. / 18. The computer program product of claim 17, wherein the determining of the set of data quality rules further comprises the computer readable storage medium having further stored thereon: program instructions programmed to generate a database entry for each second subgraph of the second subgraphs, the database entry comprising the entity attribute values and edge attribute values of the second nodes and the second edges of each respective second subgraph; program instructions programmed to apply an association algorithm on the database entries to detect association rules; and program instructions programmed to select association rules from the detected association rules based, at least in part, on a confidence associated with each detected association rules, wherein the data quality rules comprise the selected association rules. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend typeahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). Hu: [0038], [0072] The modification identification module 106 may be configured to execute a graph edit distance algorithm in order to identify the graph elements updated as a consequence of the procedure being executed. The graph elements considered to be modified as a consequence of a procedure being executed may be restricted to those graph elements directly written to or updated by the procedure itself. [0079] Exemplary techniques used by the inference module 108 in order to infer relationships based on sets of modifications attributed to behavior handlers 10 will now be discussed. It may be that semantic information is defined explicitly by the behavior handler, and the inference module 10 is configured to extract the semantic information and apply it to the graph elements representing the behavior handler 10. Alternatively or additionally, the inference module 108 is configured to identify semantic information which manifests itself through the change of state of the data graph caused by the sets of modifications attributed to respective behavior handlers. [0080]-[0093], [0094] FIG. 4 is a flow chart representing the process of identifying modifications made to the graph as a consequence of a behavior handler procedure being executed and inferring relationships between behavior handlers. [0095] Steps Sl0l to S105 are exemplary of a process which may be performed by a modification identification module 106. Step S106 is exemplary of a process which may be performed by an inference module 108)

Consider Claim 20. Claim 20 is rejected for the same reason as Claim 4 above. 
The combination of Narayanan and Hu teaches:
20. The computer system of claim 19, wherein the stored program instructions further include: program instructions programmed to provide an indication that the data quality issue is associated with at least one of the certain node and a first edge to which the certain node is connected. (Narayanan: column 21 lines 16-20, Additionally, in some embodiments, as described below with reference to FIG. 9, other factors may also be used to determine the strength or relevancy of the matching hub nodes 304 lines 34-62, In particular embodiments, there are at least one or two determinations that are made by the backend typeahead process 208 before the frontend typeahead process 204 auto-populates a form box with names corresponding to matched hubs and respective hub nodes 304 ( or user nodes 302). First, considering the above example, in the case that a plurality of matches to existing nodes are identified at 610, the backend type ahed process may then determine at 612 a confidence score for each of the matches that indicates an absolute or relative quality of each of the names of the matching nodes, the quality of the matching nodes themselves, or otherwise a level of confidence that the backend process 208 has that the match is correct (the intended concept the user was entering or trying to enter). This determination at 612 may also result) or involve a ranking of the matches (which may be reflected in the order of the matches displayed in the drop-down menu 442). One or more of numerous factors may be used to determine a confidence score, quality, or ranking of a matching node.Hu: [0038] A graph edit distance algorithm determines the changes made to the graph to go from a first graph state to a second graph state. The modification identification module may be configured to store a snapshot of the graph or of a sub-graph before and after execution of the procedure, and to compare the two using a graph edit distance algorithm in order to detern1ine the set of modifications attributed to the procedure. The modification identification module may be configured to perform pattern matching or to confine the snapshots to particular regions of the graph in order to determine whether or not modifications can be rightfully considered to be consequences of the procedure. Alternatively, it may be that the modification identification module is aware of the timing at which procedures are executed and is therefore configured to time the snapshots appropriately so that all modifications between two snapshots can be considered to be consequences of a particular procedure. Optionally, additional procedures triggered by consequences of a first procedure, and the modifications to the graph caused by execution of the additional procedures, may be considered to be consequences of the first procedure. [0072], [0093])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662

November 10, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662